DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	In the amendment and arguments dated 02/22/2022 applicant stated that the instant application must be examined on the pre-AIA  standards of first to invent
In order to have the instant application examined on the on the pre-AIA  standards of first to invent, applicant must rescind the Statement under 37 CFR 1.55 or 1.78 for AIA  (First Inventor to File) Transition Applications, and uncheck the box in the Application Data Sheet regarding the Statement under 37 CFR 1.55 or 1.78 for AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102  and 103  (or as subject to pre-AIA  35 U.S.C. 102  and 103 ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

2.	Claims 1-18 are pending in the instant application.  Claims 1-10 have been withdrawn from further consideration as being drawn to a nonelected invention.

3.	Claims 11-18 are under consideration in this Office Action.

4.	The previous objection to the title has been withdrawn in view of the amendment to the title filed 02/22/2022.

5.	In view of the amendment and arguments filed 02/22/2022 the previous rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn.

6.	In view of the amendment and arguments filed 02/22/2022 the previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Friis et al. (WO 2012/110563 A1, filed 2/15/2012, IDS dated 02/25/2021) in view of Huang (US 20050049166; PTO 892), Church (US 4315828; PTO 892), and Sookkheo et al. (Protein Expression and Purification (2000) 20: 142-151, IDS dated 02/25/2021) as evidenced by Souter (US20140192888).
The arguments and declaration filed 02/22/2022 have been considered but are not persuasive. As noted above the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In order to have the instant application examined on the on the pre-AIA  standards of first to invent, applicant must rescind the Statement under 37 CFR 1.55 or 1.78 for AIA  (First Inventor to File) Transition Applications, and uncheck the box in the Application Data Sheet regarding the Statement under 37 CFR 1.55 or 1.78 for AIA .  The rejection stands for all the reasons of record, and the reference teachings and rejection is restated below.

Friis teaches a model liquid detergent composition at page 41:

    PNG
    media_image1.png
    599
    912
    media_image1.png
    Greyscale
.
A thermolysin-like protease Gs1 from Geobacillus stearothermophillus (Table 2, pages 11-12) was purified (page 41).
The purified protease was added to the model detergent and adjusted to pH 7 (Table 11) or pH 6 (Table 12) and evaluated for wash performance on various egg stains on test materials CS-36 (egg yolk/pigment on cotton), CS-37 (Full egg/pigment on cotton) and Cs-39 (aged full egg/pigment on cotton; table top of page 42 for definitions of test materials and pages 48-49 for test results).
Therefore Friis teaches a liquid coating composition where the composition contacts and thus coats cotton stained with egg, where the composition (instant claim 11) comprises a thermolysin-like protease and an alcohol, ethanol, at 0.5 % ( which is a specie that anticipates the claimed range of less than 0.8 % as in instant claim 16). The pH is 6, 7 or 8.5 which are specie that anticipate the claimed range of greater than 5.0 (claim 14). As the composition is aqueous, the protease is reasonably in solution (instant claim 15).
The limitations instant claim 11 are met in part because a liquid coating material that comprises a thermolysin-like protease and an alcohol is contacted with a biological stain on a substrate (cotton) where the protease removes the stain. Ethanol is in the composition at 0.5 %. The pH is 6, 7 or 8.5 and as the composition is aqueous, the protease is reasonably in solution (instant claim 4).  Friis additionally teaches that a cleaning composition containing a thermolysin-like protease can be used to clean dishware which includes glassware (e.g., a glass surface; page 5, lines 22-26; instant claim 10).
	The teachings of reference differ from the claims in that reference does not teach a composition comprising a surfactant and ammonia. 

	Huang teaches a composition that is a bug (e.g., insect) debris cleaner from the grill of an automobile. The composition contains an 8% solution of an enzyme-surfactant blend and a 15% solution of a degreaser, citrus terpene, d-limonene, nonionic enzymes and oxyranic polymers comprising 0.1% hydrophobic alkyl alcohols and carbonyl compounds for use as emulsifying agents ([0059]).  Claim 1 of the publication teaches a liquid cleaning composition comprising a surfactant, an enzyme, at least one organic solvent and water where the composition is suitable for cleaning the exterior and interior surfaces of an automobile ([0059]). Claim 4 defines the organic solvent as alcohols such as ethanol and butanol. At [0043], the alcoholic solvent is defined as a C1-4 alkanols. The selection of methanol is easily envisaged from the small genus of 4 types of alkanols (claims 18 and 19).  Huang teaches that the concentration of the alcohol is preferably between 1 and 15% ([0043]).  Claim 5 teaches that the enzyme is selected from a protease from a group of seven. It is further taught that the product incorporates lipases and proteases and an anionic-surfactant to wipe off and clean bug spots on body panels to include windshields and windows (e.g., glass; [0051]).
Proteases are used to split up the amino acid building blocks to remove proteinaceous stains ([0012] under (2)).  Surfactants include nonionic and anionic surfactants where the anionic surfactants include sodium dodecyl sulfate (a sodium alkyl sulfate) and ammonium polyoxyethylene (POE) alkyl aryl ether sulfate, an ammonium salt derivative from a genus of six ([0027]).  The composition is prepared by adding a benzamide hydrohalide to water with a buffering salt to obtain a pH of 5 to 7. Following this the enzymes are added ([0038]). Thus, one of ordinary skill in the art would reasonably conclude that the pH of the resultant solution if from 5 to 7 as no acid or base is added to change the pH.

Church teaches a composition for glass cleaning that comprising water and a cleaning agent such as ammonium hydroxide or a lower alcohol and polyethylene and alkoxy polyethylene glycol with triethylene glycol to as a lubricant. The composition has an affinity for glass (abstract). The composition was tested on windshields (Table XXVII, cols. 47-48).  The composition can also additionally contain ammonia which is a grease cutter (column 1, lines 21-26).

	Sookkheo teaches extracellular thermostable proteases S, N and B produced Bacillus stearothermophillus strain TSL33 (abstract).  Protease N was subjected to the lysine chromatography followed by purification on a strong anion exchange column (page 132, right column “Step 2”). This protease fraction did not bind. The specific activity of the purified protease N was 25 U/mg (25,000 U/g; Table 5) at neutral pH. Thus, the protease is reasonably interpreted as a bacterial neutral protease, as in instant claim 13 with a specific activity in excess of 20,000 U/g.  Souter teaches that Geobacillus stearothermophillus is also known as Bacillus stearothermophillus ([0058]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by adding the surfactant as taught by Huang, adding the ammonia as taught by Church, and adding the methanol as taught by Huang to the composition taught by Friis et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Huang suggests such additions and the selection of an ammonium surfactant or sodium dodecyl sulfate is reasonably selected from a small genus of six  where one of ordinary skill in the art would have had a reasonable expectation that one could add an ammonium surfactant or sodium dodecyl sulfate to the composition because Huang teaches this.  It would have been obvious to one of ordinary skill to employ the methanol and/or alcohol in the composition of at 0.5% where one of ordinary skill would have been motivated to do so because Huang teaches a range where the lower end is 1% of alcohol and Friis teaches the use of a low concentration of alcohol.  It would have been obvious to one of ordinary skill in the art to add ammonia to the composition where one of ordinary skill in the art would have been motivated to do so because Church teaches that ammonia is useful for cutting grease on glass surfaces, and thus, this provides an additional property useful for cleaning glass surfaces.  It would have been obvious to one of ordinary skill in the art at to use Protease N as the protease in the cleaning solution and method taught by Friis where one of ordinary skill in the art would have been motivated to do so because protease N is a Geobacillus stearothermophillus protease that is active in the desired pH range the cleaning solution of Friis. One of ordinary skill in the art would have had a reasonable expectation that one could successfully employ protease N in the cleaning solution of Friis to remove biological stains from a surface Friis because the enzyme is from the specie taught by Friis (Geobacillus stearothermophillus) and is an enzyme that degrades proteins which are present in biological stains).  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10.	Applicant’s statement dated 02/22/2022 that applicant will consider appropriate terminal disclaimers has been acknowledged.  However, until a terminal disclaimer is filed the claims stand rejected for reasons of record.

11.	Claims 11-18 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent 11015149 (05/25/2021; PTO 892) which is a continuation of the instant application.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or the specification of the patent teach a composition for facilitating biological stain removal comprising: a liquid bioactive coating material comprising a surfactant; a compound selected from the group consisting of ammonia, a water miscible alcohol having 1 to 6 carbon atoms, and combinations thereof, and a thermolysin-like protease, said protease capable of degrading a biological stain component.  Thus, the teachings anticipate the claimed invention.


12.	Claims 11-18 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-17 of U.S. Patent 10767141 (09/08/2020; PTO 892) which is a continuation of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or the specification of the patent teach a composition for facilitating biological stain removal comprising: a liquid bioactive coating material comprising a surfactant; a compound selected from the group consisting of ammonia, a water miscible alcohol having 1 to 6 carbon atoms, and combinations thereof, and a thermolysin-like protease, said protease capable of degrading a biological stain component.  Thus, the teachings anticipate the claimed invention.


13.	Claims 11-18 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-12 of U.S. Patent 9388370 (07/12/2016; PTO 892) which is a continuation of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or the specification of the patent teach a composition for facilitating biological stain removal comprising: a liquid bioactive coating material comprising a surfactant; a compound selected from the group consisting of ammonia, a water miscible alcohol having 1 to 6 carbon atoms, and combinations thereof, and a thermolysin-like protease, said protease capable of degrading a biological stain component.  Thus, the teachings anticipate the claimed invention.


14.	Claims 11-18 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent 8796009 (08/05/2014; PTO 892) which is a continuation of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or the specification of the patent teach a composition for facilitating biological stain removal comprising: a liquid bioactive coating material comprising a surfactant; a compound selected from the group consisting of ammonia, a water miscible alcohol having 1 to 6 carbon atoms, and combinations thereof, and a thermolysin-like protease, said protease capable of degrading a biological stain component.  Thus, the teachings anticipate the claimed invention.



Conclusion

15.	No claim is allowed.  

16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652